DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to teach or suggest a large V-belt including an endless belt body made of rubber and including an adhesive rubber layer stacked in a belt thickness direction; and a cord embedded in the adhesive rubber layer, the large V-belt having a belt thickness of 15 mm or more and a belt width of 10 mm or more at a center, in the belt thickness direction, of a cord embedded position, the belt body further including a reinforced rubber layer, the rubber composition containing a rubber component, cellulose-based fine fibers, carbon black, and para-aramid short fibers, a content of the para-aramid short fibers in the rubber composition being 25 parts by mass or more and 40 parts by mass or less relative to 100 parts by mass of the rubber component, a sum of a content of the carbon black and the content of the para-aramid short fibers in the rubber composition being 50 parts by mass or more and 100 parts by mass or less relative to 100 parts by mass of the rubber component, the rubber composition being arranged such that a grain direction thereof corresponds to the belt width direction and a cross-grain direction thereof corresponds to a belt length direction,  a storage normal modulus E’ of the rubber composition at 25°C in the cross-grain direction being 80 MPa or more and 200 MPa or less, and a ratio of a storage normal modulus E’ of the rubber composition at 25°C in the grain direction to the storage normal modulus E’ of the rubber composition at 25°C in the cross-grain direction being 10 or more and 20 or less.  For these reasons, in conjunction with the rest of the structure as claimed in claim 1.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK KENNETH BUSE whose telephone number is (571)270-3139. The examiner can normally be reached 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on 571 272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL R MANSEN/Supervisory Patent Examiner, Art Unit 3654                                                                                                                                                                                                        


/M.K.B/Examiner, Art Unit 3654